Of the five points made in the opinion filed by the learned vice-chancellor, the first two relate more particularly to the discharge of the injunction, and the other three bear upon the dismissal of the bill. We agree that the bill was properly dismissed, and for the three latter reasons. Reaching this result, the matter of discharging the preliminary injunction becomes academic.
In view of the unnecessarily protracted character of this litigation (see 5 N.J. Mis. R. 131; 104 N.J. Law 177;136 Atl. Rep. 707; 101 N.J. Eq. 778; 42 Sup. Ct. 924), the award of counsel fee against appellants was eminently proper.
The decree will be affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, KALISCH, KATZENBACH, CAMPBELL, LLOYD, WHITE, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, DEAR, JJ. 13.
For reversal — None. *Page 208